DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on March 24, 2022 has been entered.
 Response to Arguments
Applicants' arguments filed with the RCE have been fully considered but they are not persuasive.  The Applicants state that “Partovi is silent with respect to any inverter” (Remarks, page 9).  The Partovi inverter is shown in figure 2 as switch T (see par 60).   Vin is clearly a DC potential and wireless power transfer can only be accomplished with AC power.  The DC/AC inversion is carried out via switch T “that is switched at an appropriate frequency to generate an AC voltage across the primary coil” (par 60).
Partovi discloses that each coil (of the arrays shown in any of figures 1 or 3-5) is energized via a respective single switch (T), but does not expressly disclose respective H-bridge inverters.  The references in the attached PTO-892 form all disclose that various inverter topologies are known, including single-switch circuits and H-bridge (or full-bridge) converters.  The art rejection below cites Baarman (US 2009/0010028), but the Applicants should consider all of the cited references as relevant.
Claim Rejections - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 33, 35 and 37 are rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Each of these claims recite an inherent consequence of operating the method in the preceding claim.  Claims 33, 35 and 37 recite “circulating residual current” – but this is not a distinct method step.  It is not controlled or purposefully created in any manner where it is added to previously recited control.  It is a statement of what happens when the claim 32/34/36 methods are carried out.  
Support can be found in the following.  
First, the current is “residual”, meaning it is left over.  It is what is produced as a side-effect from the previous claims.
Second, the circulating is defined as being “caused by mutual coupling of the plurality of coils [] via the shared common DC bus”.  This mutual coupling inherently happens in the previous claims.  The “caused by” phrase indicates that the circulating is not a method step, but is just an effect that happens (caused by) another functionality.  
Third, the specification states “Because the DC bus of each inverter is common, this residual current simply circulates between the inverters” (page 15, lines 12-14).  
Applicants may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 23, 26-27, 31-33 and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Partovi (US 2007/0279002) in view of Baarman (US 2009/0010028).
With respect to claim 1, Partovi discloses a method (fig 1-4; par 52-69), comprising: 
energizing a plurality of coils of a multi-coil inductive power transfer primary (fig 1-4; par 56), each coil of the plurality being energized by a respective switch (fig 2, item T) ; 
selecting at least one power transfer regime from among a plurality of power transfer regimes (par 58, last sentence; par 63, last sentence); 
wherein the at least one of the plurality of inductive power transfer regimes comprises a power transfer regime in which a subset of the plurality of coils of 
inductively transferring power to an inductive power pickup in accordance with the selected inductive power transfer regime (par 58, last sentence; par 63, last sentence).  
Partovi discloses a transmitter with a plurality of coils.  Partovi energizes the coil(s) that have been identified as having a proximate receiver (last sentence of par 58 and 63).  Figures 1 and 3-4 show a plurality of coils, and if Partovi only activates one, then the rest are deactivated.
The claim recites a plurality of regimes, but only defines one them.  There are no other regimes positively introduced as claimed limitations.  The claim only defines the one “regime” as having “a subset of the plurality of coils are deactivated”.  Partovi discloses this definition (one coil on, others deactivated), and therefore anticipate the power transfer regime that realizes this configuration. 
Partovi discloses a plurality of combinations of activated coils (any one individually, any two together, any three together, etc.).  Each possible combination of activated Partovi coils is interpreted as a different “power transfer regime”.  Further support for how Partovi discloses the plurality of regimes can be found in the art rejections of dependent claims 2 and 4.  The Applicants have not addressed or rebutted this interpretation of the Partovi “regimes”.  Thus, it is presumed to be correct.

Partovi and Baarman are analogous because they are from the same field of endeavor, namely wireless power transmitters with inverters to energize coils.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace the Partovi single switch (T) with an H-bridge inverter, as taught by Baarman.  The motivation for doing so would have been the simple substitution of one known device (inverter) for another to obtain predictable results.  MPEP §2143(B).
With respect to claim 2, Partovi discloses inductively transferring power to a pickup using at least two coils that are operated concurrently and in-phase (par 65-66).  
Partovi discloses that a high power receiver would cause a plurality of transmitter coils (6) to be activated.  These coils would be activated concurrently.  The specification states that the in-phase coils produce “a larger stationary time varying field to power a large vehicle” (page 20, lines 16-18).  Partovi discloses the same effect of using a plurality of coils (in this case 6) to produce a larger field to power a larger receiver/vehicle (par 66).  This supports the interpretation that the Partovi coils are 
With respect to claim 23, Partovi discloses sensing a load on each of the plurality of coils (par 58, 127-128) and selecting an appropriate power transfer regime (par 63-66).  Partovi does not expressly disclose an intermediate step of estimating the level of coupling between the transmitter and receiver.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Partovi to include this estimating step.  
This estimating step is only broadly written to indicate some type of guess as to the actual coupling level.  There are no method steps directed to sensing the coupling (see claim 24) or any actual calculations that would create a distinct value that is actually representative of the coupling level.  Claim 23 is obvious in view of a user taking a guess as to what the Partovi coupling level is.
The claim then recites that the selected power transfer regime selection is the regime “that causes the greatest coupling”.  But, as indicated above, the claim does not recite that the coupling value is definitively known.  Guessing the coupling value and then selecting the “greatest” one does not overcome the teaching of Partovi.  There are no method steps in claim 23 that explicitly demand that the estimating and selecting would cause the user (or controller) to arrive at a regime selection that is any different than what Partovi is already doing.
Adding an intermediate step of estimating (guessing) what the coupling level is, only to maintain the same Partovi regimes, is an obvious modification.  The Applicants have not addressed or rebutted this interpretation.  Thus, it is presumed to be correct.

sensing an inductive power transfer secondary in proximity to a multi-coil inductive power transfer primary (par 58); 
determining at least one of (i) a displacement of the inductive power transfer secondary relative to the multi-coil inductive power transfer primary (par 58; “proximity sensors”), or (ii) the orientation of the inductive power transfer secondary relative to the multi-coil primary; 
selecting a power transfer regime (par 63-67) from among a plurality of power transfer regimes responsive to at least one of (i) the displacement of the inductive power transfer secondary relative to the multi-coil inductive power transfer primary, or (ii) the orientation of the inductive power transfer secondary relative to the multi-coil primary; and 
inductively transferring power from the multi-coil inductive power transfer primary to the electric vehicle in accordance with the selected inductive power transfer regime by energizing at least two coils (par 63-67).  
Partovi discloses sensing the presence of a receiver, determining its proximity/distance, selecting an appropriate power transfer regime (i.e. how many coils to activate), and inductively transferring power to that receiver. The selection of coils includes selecting at least two (par 65-66).  Because the selection of the power transfer regime occurs after the determination of the displacement of the receiver, the regime selection is “responsive to” the displacement determination.  
or (ii).  As Partovi discloses (i), there is no requirement that the reference also disclose (ii).  These are alternative options that are not required to be used together.
Partovi does not expressly disclose the coils are energized with respective H-bridge inverters.  Baarman discloses the obviousness of modifying Partovi to include these types of inverters, and the references are analogous, as discussed above.
 With respect to claim 27, Partovi discloses determining the alignment of the inductive power transfer secondary relative to the multi-coil inductive power transfer primary (par 63 or fig 15-16).  In one interpretation, Partovi only activates the coils that are nearest the receiver (par 63).  This is interpreted as “determining the alignment”.  In a second interpretation, Partovi can actually move its transmitting coils (fig 15-16) to create a better alignment.  This is also “determining” an alignment.  The claim does not recite the actual method steps of aligning or indicate any consequences that happen because of alignment or misalignment.   “determining” the alignment is anticipated by any user viewing the system and making a conclusion as to whether the pieces are aligned or not.  It is unclear how this method step further limits claim 26.
With respect to claim 31, Partovi discloses the method comprises determining the orientation of the inductive power transfer secondary relative to the multi-coil primary (par 58), and operating at least two coil of the multi-coil inductive power transfer primary to produce a spatially stationary polarized magnetic field (par 65-66).  Partovi discloses using magnets to detect the presence of a receiver. This is interpreted as also sensing the (magnetic) orientation of the receiver.  Partovi also discloses that some receivers require more power than one coil can provide, thereby requiring the 
With respect to claims 32 and 36, Partovi discloses that each respective inverter is supplied by a shared common DC bus (fig 2, 118).  This is further supported by figure 19, which discloses that the entire transmitter is powered by a shared battery (see par 164).  The output terminals of this one battery can also be interpreted as a common DC bus.  Baarman discloses the inverter is an H-bridge, as discussed above. 
With respect to claims 33 and 37, the references combine to discloses the method steps (and the associated structure) of claim 32, as discussed above.  Thus, the combination would produce the same “circulating residual current”.  As discussed above, this residual current is inherently created – it is not a distinct method step that is carried out on purpose.  Thus, it would still occur even without the operator’s awareness and without it being written in the description.
Claims 3, 14, 16,19, 24, 28-29 and 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Partovi in view of Baarman and the Applicants’ Admitted Prior Art (“APA”; specification, pages 1-2). 
With respect to claim 3, Partovi discloses the method further comprises: 
sensing a receiver relative to the multi-coil inductive power transfer primary from a change in mutual coupling between two or more coils of the multi-coil inductive power transfer primary (par 63, 127-128; the mutual coupling affects the current draw through a coil, which is sensed by 264 and detected by 266); and 

Partovi discloses sensing the presence of a load relative to each coil, as they are energized in sequence, by determining the load (current draw) at each coil.  Partovi does not expressly disclose the receiver is an electric vehicle.  APA discloses that wirelessly power transfer to an electric vehicle is known (page 1, lines 25-33).
The combination and APA are analogous because they are from the same field of endeavor, namely wireless power transfer.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Partovi to provide wireless power to an electric vehicle.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  
Changing the type of load (a cell phone vs a vehicle) does not change the functionality of the transmission method steps.  This type of modification may require scaling the Partovi transmitter (making it larger and capable of providing higher power levels), but the claim is directed to the method (not the apparatus or any limitations directed toward size/power-levels).  
With respect to claims 14 and 16, Partovi, Baarman and APA combine to disclose the method, as discussed above in the art rejections of claims 1-3.  Claim 14 repeats the limitations of claim 3, while claim 3 repeats the limitations of claim 1 but with narrowly defining the receiver as an electric vehicle.  Claim 16 repeats the limitations of claim 2.  The references are analogous, as discussed above. 

With respect to claim 24, Partovi (as modified by APA to have the receiver be an electric vehicle) discloses the method comprises energizing a plurality of coils of a multi-coil inductive power transfer primary (par 58, 63), and sensing a change in mutual coupling between the coils of the multi-coil inductive power transfer primary (par 58) to determine the position of the electric vehicle relative to the multi-coil inductive power transfer primary.  Partovi discloses “detecting a change in the conditions of the resonant circuit” (par 58).  This is interpreted as including sensing a change in mutual coupling.  The claim only broadly recites the method step of what is sensed – there are no limitations directed to any distinct structural element that is not taught by Partovi. 
With respect to claim 25, Partovi (as modified by APA to have the receiver be an electric vehicle) discloses the method comprises sensing a ground clearance between the electric vehicle and the multi-coil inductive power transfer primary, and controlling the power made available from the multi-coil inductive power transfer primary responsive to the ground clearance (par 58).  Partovi discloses proximity sensors.  This would indicate how close the electric vehicle is to the transmitter, including “ground clearance” (i.e. vertical distance).
With respect to claim 28, the references combine to disclose the method comprises determining the displacement of the inductive power transfer secondary 
With respect to claim 29, Partovi (as modified by APA to have its receiver be an electric vehicle) discloses wherein selecting a power transfer regime from among a plurality of power transfer regimes comprises selecting the number of coils from the multi-coil inductive power transfer primary to energize (par 63-67) responsive to the displacement of the inductive power transfer secondary relative to the multi-coil inductive power transfer primary (par 58).  The selection of the number of coils happens after the determination of displacement, thereby making it “responsive to”.  
With respect to claims 34-35, Partovi discloses the recited limitations, as discussed above in the art rejections of claims 32-33, respectively.
Claims 4 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Partovi in view of Baarman, APA and Cheng (US 2006/0061323).
With respect to claim 4, Partovi discloses providing current with a first phase and a second phase to a first and second coil of the transmitter (par 66 teaches activating a plurality of coils simultaneously).  Partovi does not expressly disclose a 900 phase difference between the first and second phases.  Cheng discloses a wireless power transmitter with a plurality of coils (fig 5; par 218) and the method steps of:

providing current with a second phase to a second coil of the two or more coils (par 218);
wherein the first/second currents are synchronized to produce a phase difference of about 900 between the first/second phases (par 218 – bridging sentence between the two columns on page 11).
Partovi and Cheng are analogous because they are from the same field of endeavor, namely wireless power transmitters with a plurality of individually activated coils.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Partovi to have the two currents be offset by 900, as taught by Cheng.  The motivation for doing so would have been to provide power to the receiver regardless of its rotation (Cheng par 218).  
With respect to claims 21-22, the combination teaches the at least one of the plurality of inductive power transfer regimes comprises synchronizing at least two coils of the plurality of coils of the multi- coil inductive power transfer primary to produce a magnetic field with a spatially sliding motion between the poles of the at least two coils (Cheng par 218), wherein the magnetic field between the two coils is 900 out of phase.  
Because the Cheng magnetic field is out of phase, as recited in claim 23, the reference is interpreted as teaching the broader “spatially sliding motion” of claim 22.
Claims 5-6 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Partovi in view of Baarman (“Baarman I”) in and Baarman (“Baarman II”; US 2010/0314947).

Baarman II discloses a method (fig 1-3, 4A; par 18-36) comprising: 
selecting at least one power transfer regime from among a plurality of power transfer regimes (par 25-27, 29; see analysis of this reference in parent application 14/379,068) based on a determined load on each of the plurality of coils;
wherein the at least one of the plurality of inductive power transfer regimes comprises a power transfer regime in which a subset of the plurality of coils of the multi-coil inductive power transfer primary are deactivated, and power is transferred to an inductive power pickup with one or more coils of the multi-coil inductive power transfer primary that are not deactivated (par 25-27 and 29; any of the three disclosed regimes include one activated and a subset of deactivated coils); and
inductively transferring power to an inductive power pickup in accordance with the selected inductive power transfer regime (par 25-27, 29).
Baarman II further discloses the method comprises transferring power, from the multi-coil inductive power transfer primary to the inductive power pick, via a plurality of coils of the multi-coil inductive power transfer primary, and steering the overall magnetic field created by the multi-coil inductive power transfer primary, to accommodate for misalignment of the inductive power pickup with the multi-coil inductive power transfer 
Baarman II discloses that the relative current in each of the plurality of coils is controlled (by being out of phase by a specific amount).  Thus, Baarman II provides for “steering”, as claimed.  The method step of claim 5 is “by controlling the relative current in each of the plurality of coils”.  The phrase “steering the overall magnetic field … to accommodate for misalignment…” is a description of the results/benefits that occur with the method step of controlling.  “steering” and “accommodate” are not separate method steps.  If the Applicants intend for the relative current control to be a more specific functionality than offset phases, they are invited to amend the claim accordingly.  The method step of “controlling” is too broad to overcome Baarman II’s disclosure.  As the reference discloses the same type of control, it would have the same steering effect.  And the skilled artisan could observe that the steering would “accommodate” misalignment. 
The combination and Baarman II are analogous because they are from the same field of endeavor, namely wireless power transmitters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Partovi to include the current controlled regime, as taught by Baarman II.  The motivation for doing so would have been the use of a known technique to improve similar devices in the same way.  MPEP §2143(C).  The benefits of using the Baarman current control (120o or 180o out of phase) would be realized when added to the Partovi transmitter.  
o out of phase (par 27).  The references are analogous, as discussed above. 
With respect to claim 30, Partovi discloses three coils, but does not expressly disclose activating them to create a three phase power transfer regime.  Baarman II discloses, within its multiple coil transmitter, method step of selecting a power transfer regime from among a plurality of power transfer regimes comprises selecting a three phase power transfer regime (par 26-27).  When combined, this coil selection becomes “responsive to” the Partovi-detected displacement of the inductive power transfer secondary relative to the multi-coil inductive power transfer primary.  The references are analogous, as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADI AMRANY/           Primary Examiner, Art Unit 2836